DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallin (US 20170056077) in view of Larsen (US 20090157077).
With respect to claims 1-8, Fallin discloses an arthrodesis nail (100) and nail adapter system (340) for having a plurality of coupling positions (see fig. 29 and 35 below and also para. 70, note that this system is capable of providing a plurality of coupling positions if one so desires, e.g. the alignment guide/drill guide jig placed to either the left or to the right side of the nail), comprising: a bent arthrodesis nail (100) (see para. 34) having a longitudinal axis of rotation (see para. 30, 32, 70 and note that nail 100 is rotated into the bone) and first end (e.g. proximal end) orthogonal thereto with a plurality of spaced notches (see para. 35 and note the drive feature) that correspond to a first nail adapter end (via 330- see para. 35 and 70); wherein the bent arthrodesis nail is configured to rotate around a longitudinal axis within a bone from a predetermined initial position and the nail adapter is effective to couple coaxially with the bent arthrodesis nail in a 0°, a 90°, a 180°, and a 270° rotation from the predetermined initial position (see para. 70-71 and note that 330 rotates 100 into bone and is thus able to coaxially couple in this manner as they are coupled through a full 360° rotation); further comprising an aiming device (356); a nail adapter screw (342) effective to removably fasten the bent arthrodesis nail to the nail adapter (see para. 70-71); wherein the bent arthrodesis nail is selected from the group consisting of: a tibiotalocalcaneal nail, a tibial nail, a femoral nail, and a humeral nail (see para. 7 and note reference to long bone); further comprising at least one locking screw (356) effective to fasten the bent arthrodesis nail to a bone (see para. 75-76); further comprising an aiming device and a nail adapter screw (see fig. 29 below) effective to removably fasten the bent arthrodesis nail to the nail adapter (see para. 70-71), wherein the bent arthrodesis nail and the nail adapter are effective to couple coaxially in a 0°, a 90°, a 180°, and a 270° rotation from a predetermined initial position (see para. 70-71 and note that 330 rotates 100 into bone and is thus able to coaxially couple in this manner as they are coupled through a full 360° rotation); wherein the nail adapter is operative to couple a target arm (see fig. 29 below) in a single predetermined position relative to a bone with the bent arthrodesis nail in a lateral position, an anterior position, a medial position and a posterior position (see fig. 29 below and note that the predetermined positioning spacing between the target arm and 100 is the same single relative predetermined spacing).
Fallin does not appear to specifically teach the nail first end having a plurality of evenly spaced notches and the nail adapter having a plurality of evenly spaced protrusions extending longitudinally from a first nail adapter end corresponding matably to the plurality of evenly spaced notches.
Larsen, also drawn to nails (20) and nail adapter systems (10), teaches a single system used to install both the nail and corresponding locking screws to bone, the system including the nail first end (e.g. proximal end) having a plurality of evenly spaced notches (40) (see para. 55, fig. 3); and a nail adapter (51) having a plurality of evenly spaced protrusions (60) extending longitudinally from a first nail adapter end (e.g. a proximal end) corresponding matably to the plurality of evenly spaced plurality of notches (see para. 62, fig. 7) in order to provide a single nail adaptor system used to install both a nail and corresponding locking screws into bone (see abstract) with known mating attachments between a nail and components of the nail adapter system that will provide the additional benefit of enhanced stability between the nail and these components due to the increased positive fit between the mating attachments of the nail adapter system (see para. 61-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachments between the nail and nail adapter system components with the nail first end having a plurality of evenly spaced notches; a nail adapter having a plurality of evenly spaced protrusions extending longitudinally from a first nail adapter end corresponding matably to the plurality of evenly spaced plurality of notches, in view of Larsen, in order to provide a single nail adaptor system used to install both a nail and corresponding locking screws into bone with known mating attachments between a nail and components of the nail adapter system that will provide the additional benefit of enhanced stability between the nail and these components due to the increased positive fit between the mating attachments of the nail adapter system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that Applicant’s previous arguments were drawn to Huebner and the only argument mad towards Larsen was that Larsen does not teach an arthrodesis nail. However, Larsen was provided to teach the connection between the nail and the nail adapter. Newly presented reference Fallin is the primary reference relied upon to teach the components presented in claims 1-8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773